Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 12/02/2021. The amendments have been entered and, accordingly, claims 1-3, 5-6 and 9-20 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Scott Lydon on 12/17/2021.
The application has been amended as follows: 
Claim 1 (amended)
In line 32, after “plates” add --, and wherein a second recess is formed on the second segment, and the first recess is deeper than the second recess.---.
Claim 4 (cancelled)
Claim 5 (amended)
In line 1, replace “…of claim 4…” with –of line 1…---.
In line 3, replace “an inlet opening formed…” with –the inlet opening formed…---.
In line 5, replace “an outlet opening formed…” with –the oulet opening formed…---.
In line 10, replace “an edge portion of…” with –the edge portion of…---.
Claim 17 (amended)
In line 27, after “plates” add --, and wherein a second recess is formed on the second segment, and the first recess is deeper than the second recess.---.
Allowable Subject Matter
Claims 1-3, 5-6 and 9-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claims 1 and 17, and specifically does not teach or suggest “a plate heat exchanger comprising a plurality of heat transfer plates…,the plurality of heat transfer plates comprising: a plate body having a first side and a second side opposite to the first side; a gasket groove formed on the plate body,…the gasket groove having two side walls and a bottom wall, each side wall extending downward from the plate body to the bottom wall and the bottom wall having a bottom wall body; wherein the gasket groove includes a first segment and a second segment serially arranged and connected in a lengthwise direction of the gasket groove; the first segment extending along a first length of the gasket groove, and the second segment extending along a second length of the gasket groove that is different than the first length, the first segment being in an area around an inlet opening, and the second segment extending in a direction from the inlet opening to an outlet opening along an edge portion of the plate body; wherein a first recess is formed on the bottom wall body in the first segment of the gasket groove, the first recess extending along the first segment of the gasket groove in a length direction of the first segment of the gasket groove and being depressed in the bottom wall body in the direction from the first side towards the second side; wherein the bottom wall body in the second segment of the gasket groove is shaped differently from the bottom wall body of the first segment,…and wherein gaskets are disposed in respective gaskets grooves, the gaskets being disposed in the first segments of the gasket grooves on only one side of each heat transfer plate of the plurality of heat transfer plates, and wherein a second recess is formed on the second segment, and the first recess is deeper than the second recess.”
The closest prior art of record (US 2006/0249282 to Song or US 2014/0034276 to Persson) does not teach the invention as claimed. Neither Song nor Persson disclosed the bottom wall body in the second segment of the gasket groove being shaped differently from the bottom wall body of the first segment, as claimed, an a second recess being formed on the second segment, the first recess being deeper than the second recess. but rather a plurality of linear supporting post arranged parallel to each other along a plurality or flow passages. Although Song and Persson disclose a plate heat exchanger 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


	/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763